DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is a response to an amendment filed 08/25/2021.
Claims 1-21 are pending.
Claims 1 and 18 are amended by the instant Examiner’s Amendment.
Claims 15 and 16 are cancelled by the instant Examiner’s Amendment.


Terminal Disclaimer

The terminal disclaimers filed on 08/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior Patent No. 9,496,240 and prior Patent No. 10,361,168, have been reviewed and are accepted.  The terminal disclaimers have been recorded.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher M. Spletzer on 12/08/2021.


Claim 1 has been replaced with the following:

A method of forming a wire loop in connection with a semiconductor package, the method comprising the steps of:
(1) providing package data related to the semiconductor package to a wire bonding machine;
(2) providing at least one looping control value related to a desired wire loop to the wire bonding machine, the at least one looping control value including at least one of (i) a wire length in at least a portion of the desired wire loop, and (ii) a shape of at least a portion of the desired wire loop;
(3) deriving looping parameters, using an algorithm on a computer and the package data provided in step (1), for forming the desired wire loop, wherein the deriving of the looping parameters includes using loop model data stored in the wire bonding machine in connection with the algorithm to more closely approximate the looping parameters related to the desired wire loop;
(4) forming a first wire loop on the wire bonding machine using the looping parameters derived in step (3);
(5) measuring actual looping control values of the first wire loop formed in step (4) corresponding to the at least one looping control value; 
(6) comparing the actual looping control values measured in step (5) to the at least one looping control value provided in step (2) to determine if the actual looping control values are within an accepted tolerance level corresponding to the at least one looping control value provided in step (2); (7) varying the looping parameters using an algorithm; and (8) forming another wire loop using the varied looping parameters.

Claim 17 has been replaced with the following:
The method of claim 1 wherein steps (5)-(8) are repeated for successive wire loops until the actual looping control values measured in step (6) are within an accepted tolerance level corresponding to the at least one looping control value provided in step (2).


Claim 18 has been replaced with the following:
A method of determining looping parameters for forming a wire loop in connection with a semiconductor package, the method comprising the steps of:
(1) providing package data related to the semiconductor package to a wire bonding machine; and
(2) determining initial looping parameters using an algorithm on a computer; 
(3) providing at least one looping control value related to a desired wire loop to the wire bonding machine before step (2), for forming a wire loop from loop model data stored in memory, the initial looping parameters being derived at least partially based upon (i) the package data provided in step (1), (ii) loop model data stored in the wire bonding machine in connection with the algorithm, and (iii) the at least one looping control value provided in step (3), wherein the at least one looping control value includes at least one of (a) a wire length in at least a portion of the desired wire loop, and (b) a shape of at least a portion of the desired wire loop; 
(4) measuring actual looping control values of a first wire loop formed after step (3) corresponding to the at least one looping control value, the step of measuring being performed online on the wire bonding machine; (5) varying the initial looping parameters using an algorithm; and (6) forming another wire loop using the varied looping parameters.

Claim 15 is cancelled.
Claim 16 is cancelled.


Allowable Subject Matter

Claims 1-14 and 17-21 are allowed.

The following is an examiner's statement of reasons for allowance:

While Kinnaird discloses forming wire loops using a wire bonding machine to create exactly defined shapes with computer controlled wire bonding machine and performing pull test to asses boding quality and indicative properties such as wire loop spans, and while Prasad teaches computer software algorithms are used in wire bonding and library of looping trajectories, and while Kimura also teaches a bonding tool that contains a library of loop models, none of the references taken either alone or in combination with the prior art of record disclose a method of forming a wire loop and determining looping parameters, including:


(Claim 1) "…providing at least one looping control value related to a desired wire loop to the wire bonding machine, the at least one looping control value including at least one of (i) a wire length in at least a portion of the desired wire loop, and (ii) a shape of at least a portion of the desired wire loop; (3) deriving looping parameters, using an algorithm on a computer and the package data provided in step (1), for forming the desired wire loop, wherein the deriving of the looping parameters includes using loop model data stored in the wire bonding machine in connection with the algorithm to more closely approximate the looping parameters related to the desired wire loop; (4) forming a first wire loop on the wire bonding machine using the looping parameters derived in step (3); (5) measuring actual looping control values of the first wire loop formed in step (4) corresponding to the at least one looping control value; (6) comparing the actual looping control values measured in step (5) to the at least one looping control value provided in step (2) to determine if the actual looping control values are within an accepted tolerance level corresponding to the at least one looping control value provided in step (2); (7) 


(Claim 18) "… providing at least one looping control value related to a desired wire loop to the wire bonding machine before step (2), for forming a wire loop from loop model data stored in memory, the initial looping parameters being derived at least partially based upon (i) the package data provided in step (1), (ii) loop model data stored in the wire bonding machine in connection with the algorithm, and (iii) the at least one looping control value provided in step (3), wherein the at least one looping control value includes at least one of (a) a wire length in at least a portion of the desired wire loop, and (b) a shape of at least a portion of the desired wire loop; (4) measuring actual looping control values of a first wire loop formed after step (3) corresponding to the at least one looping control value, the step of measuring being performed online on the wire bonding machine; (5) varying the initial looping parameters using an algorithm; and (6) forming another wire loop using the varied looping parameters.",

in combination with the remaining elements and features of the claimed invention. It is for these reasons that the applicant's invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such
submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117